Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-20 are pending.
Claims 1-7 and 7-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joanna Geld on Feb 9, 2022.
Specification 
Please amend the specification as follows:
[0002] The present application is related to co-pending U.S. patent application Ser. No.  16428058 entitled "Hardware for Supporting OS Driven Load Anticipation Based on Variable Sized Load Units" filed on 05/31/2019 (Attorney Docket No. 82107280RO01), the entirety of which is herein incorporated by reference.
Claims 
Please amend claims 1, 8, 15 and 19 as follows:
Claim 6 has been cancelled.

a bus master;
an internal memory;
an interconnect coupled to the bus master and to the internal memory;
an observer circuit coupled to the interconnect and configured to observe transactions of the bus master at the interconnect and to generate notifications for events of interest; and
a controller circuit coupled to the observer circuit and configured to receive the notifications and to interact via a register interface with an operating system (OS) scheduler controlling application software execution of application software, the controller circuit comprising:
a scheduling structure comprising M register slots implementing a set of N anticipation windows reflecting N top priority tasks, the controller circuit further configured:
to update contents of an anticipation window upon an OS scheduler notification about changes in the N top priority tasks,

to create, upon modifying a register slot of the M register slots within an anticipation window, an event selected from a group consisting of:
an observation event specified for and associated with an observation unit identified by an earlier content of the register slot,
an observation event specified for and associated with an observation unit identified by new content of the register slot, and
an anticipation event associated with an observation unit within the register slot within the anticipation window, and
to perform an operation selected from a group consisting of observation operation and an anticipation operation, the operation triggered by the event, 
wherein changes within a task of the N top priority tasks correspond to a change of a task priority or a change of a status of the task from a runnable state to a not runnable state or from the not runnable state to the runnable state, wherein upon being notified about a corresponding change the controller circuit updates the contents of the anticipation window.
6.  (Cancel)  
8.  (Currently Amended)  An apparatus for the scheduling of operations, comprising:
a bus master;
an internal memory;
an interconnect coupled to the bus master and to the internal memory;
an observer circuit coupled to the interconnect and configured to observe transactions of the bus master at the interconnect and to generate notifications for events of interest; and
a controller circuit coupled to the observer circuit and configured to receive the notifications and to interact via a register interface with an operating system (OS) scheduler controlling application software execution of application software, the controller circuit comprising:
a scheduling structure comprising M register slots implementing a set of N anticipation windows reflecting N top priority tasks, the controller circuit further configured:
to update contents of an anticipation window upon an OS scheduler notification about changes in the N top priority tasks,
to update the contents of the anticipation window of a highest priority runnable task upon a notification of the notifications by the observer circuit,
to create, upon modifying a register slot of the M register slots within an anticipation window, an event selected from a group consisting of:
an observation event specified for and associated with an observation unit identified by an earlier content of the register slot,
an observation event specified for and associated with an observation unit identified by new content of the register slot, and
an anticipation event associated with an observation unit within the register slot within the anticipation window, and
to perform an operation selected from a group consisting of observation operation and an anticipation operation, the operation triggered by the event,
wherein updating the contents of the anticipation window is performed by the controller circuit by adjusting a first register slot of the M register slots of a running task upon the notification by the observer circuit.

15.  (Currently Amended)  A method for the scheduling of operations, comprising:
observing, by an observer circuit coupled to an interconnect, transactions of a bus master at the interconnect, the interconnect coupled to the bus master and an internal memory;
generating, by the observer circuit, notifications for events of interest;
receiving the notifications at a controller circuit coupled to the observer circuit;
interacting, by the controller circuit, via a register interface, with an operating system (OS) scheduler controlling application software execution of application software, wherein the controller circuit comprises a scheduling structure comprising M register slots implementing a set of N anticipation windows reflecting N top priority tasks;

updating, by the controller circuit, the contents of the anticipation window of a highest priority runnable task upon a notification of the notifications by the observer circuit;
creating, by the controller circuit, upon modifying a register slot of the M register slots within an anticipation window, an event selected from a group consisting of:
an observation event specified for and associated with an observation unit identified by an earlier content of the register slot,
an observation event specified for and associated with an observation unit identified by new content of the register slot, and
an anticipation event associated with an observation unit within the register slot within the anticipation window; and
performing, by the controller circuit, an operation selected from a group consisting of observation operation and an anticipation operation, the operation triggered by the event,
wherein changes within a task of the N top priority tasks correspond to a change of a task priority or a change of a status of the task from a runnable state to a not runnable state or from the not runnable state to the runnable state, wherein upon being notified about a corresponding change the controller circuit updates the contents of the anticipation window.

19.  (Currently Amended)  An apparatus for the scheduling of operations, comprising:
a bus master;
an internal memory;
an interconnect coupled to the bus master and to the internal memory;
an observer circuit coupled to the interconnect and configured to observe transactions of the bus master at the interconnect and to generate a notification based on an observed transaction; and
a controller circuit coupled to the observer circuit and configured to receive the notification and to interact via a register interface with an operating system (OS) scheduler controlling application software execution of application software, the controller circuit comprising:

to update contents of an anticipation window upon an OS scheduler notification about a change in at least one of the N top priority tasks,
to update the contents of the anticipation window of a highest priority runnable task upon the notification by the observer circuit,
to create, upon modifying a register slot of the M register slots within an anticipation window, an event selected from a group consisting of:
an observation event specified for and associated with an observation unit identified by content of the register slot, and
an anticipation event associated with an observation unit within the register slot within the anticipation window, and
to perform an operation selected from a group consisting of observation operation and an anticipation operation, the operation triggered by the event,
wherein content updates of the anticipation window performed by the controller are defined by an order criterion specified for an observation unit, where the first register slot of the anticipation window defines a starting point, and wherein the contents of the anticipation window specify a maximum number of the observation units that can apply the anticipation operation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 15, the primary reason for allowance is the inclusion of  “wherein changes within a task of the N top priority tasks correspond to a change of a task priority or a change of a status of the task from a runnable state to a not runnable state or from the not runnable state to the runnable state, wherein upon being notified about a corresponding change the controller circuit updates the contents of the anticipation window” in conjunction with the rest of the limitations of the claims.

As per independent claim 8, the primary reason for allowance is the inclusion of “wherein updating the contents of the anticipation window is performed by the controller circuit by adjusting a first register slot of the M register slots of a running task upon the notification by the observer circuit” in conjunction with the rest of the limitations of the claim.



Rohleder (Patent Number 10719357) – discloses a processor scheduling structure, a method and an integrated circuit are provided.  In accordance with at least one embodiment, the processor scheduling structure comprises a processor circuit and an operating system task aware caching (OTC) controller circuit coupled to the processor circuit.  The OTC controller circuit comprises a load request timer, a load sequence queue (LSQ), and a request arbiter.  The timer and the LSQ are coupled to and provide inputs to the request arbiter.  The processor circuit comprises an internal memory and a processor core.  The OTC controller circuit is configured to schedule processor tasks for the processor circuit in accordance with both priority-based scheduling, using the LSQ, and time-triggered scheduling, using the load request timer.

Rohleder (Patent Number 1126573) – discloses managing variable size load units of application codes in a processing system include identifying pages of a random access memory (RAM) device to store copies of load units from an external memory device upon request by a bus master in the processing system.  The RAM device is internal to an integrated circuit device that includes the bus masters, and the external 

Singer (US 20180011736 A1) – discloses a task information queue that includes task information for a plurality of tasks.  Based upon the task information in the task information queue, a future task switch condition is identified as corresponding to a task switch time for a particular task of the plurality of tasks.  A load start time is determined for a set of instructions for the particular task.  A pre-fetch request is generated to load the set of instructions for the particular task into the memory circuit.  The pre-fetch request is forwarded to a hardware loader circuit.  In response to the task switch time, a task event trigger is generated for the particular task.  The hardware loader circuit is used to load, in response to the pre-fetch request, the set of instructions from a non-volatile memory into the memory circuit.

Gaur (US 20190079877 A1) – discloses a first cache controller to control a first cache memory.  This cache controller may include a replacement circuit to: associate a first priority indicator with a first cache line based on storage of demand data in the first cache line and first learning information associated with a set of demand-based categories of cache lines; and associate a second priority indicator with a second cache 

None of the arts cited above teach this combination of anticipation and observation events and their interaction in addition to prioritization of tasks in light of these events and their classification and interaction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196